Action by a wife for separation, wherein the defendant withdrew his answer at trial and consented to the entry of judgment for the plaintiff. Plaintiff appeals from the judgment, insofar as it fixed the amount of alimony and counsel fees and refused her costs. In the notice of appeal plaintiff states that she intends to bring up for review an intermediate order dated May 16, 1951, which denied a motion to examine the defendant before trial. Judgment unanimously affirmed, without costs. No opinion. Appeal from order dismissed, without costs: The order did not necessarily affect the judgment and, therefore, is not reviewable. (Civ. Prac. Act, § 580.) Present — Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ.